Citation Nr: 1414659	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  07-16 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left shoulder disability (diagnosed as left shoulder tendonopathy and degenerative arthritis). 

2. Entitlement to service connection for a right shoulder disability (diagnosed as right shoulder tendonopathy).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to January 1977 and from September 1984 to August 1992. 

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In August 2010, March 2012, and July 2013, the case was remanded for additional development.  In January 2014, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  The Veteran received a copy, and was afforded the opportunity to respond.

The issue of entitlement to service connection for a cervical spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A chronic left shoulder disability was not manifested in service; arthritis of the left shoulder was not manifested in the first year following the Veteran's discharge from active duty; and, a left shoulder disability is not shown to be related to his service

2.  A chronic right shoulder disability was not manifested in service; arthritis of the right shoulder was not manifested in the first year following the Veteran's discharge from active duty; and, a right shoulder disability is not shown to be related to his service.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A May 2006 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and post-service treatment records (VA and private) have been secured.  The RO arranged for VA examinations in October 2010 (with an addendum opinion dated in April 2012) and July 2013 (with an addendum opinion dated in August 2013).  Because the reports of examination did not resolve all medical questions raised, the Board obtained a VHA advisory medical opinion.  The opinion is accompanied by a thorough explanation of rationale and reflects familiarity with the factual evidence; as such, the Board finds it adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Criteria & Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in VA's electronic data storage system with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  A disability may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be evidence of a current disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran asserts that he has chronic shoulder disabilities - left shoulder tendonopathy, impingement syndrome, and degenerative arthritis and right shoulder tendonopathy and impingement syndrome - that were incurred in service and have persisted.  He asserts that these disabilities were the result of numerous parachute jumps while in service.  The Veteran's DD 214 confirms he was awarded the parachutist badge.  

The Veteran's service treatment records are void of complaints, diagnoses, or treatment related to his shoulders.  While a separation examination is not of record, the Veteran underwent a general medical examination in November 1992 (two months following separation from service).  No shoulder pain was reported during this examination.  

Correspondence dated in June 1995 from Dr. R. A. noted that the Veteran had been evaluated due to complaints of pain in his low back, knees, ankles, heels, and feet as a result of his experience as a sky diver in service.  Such correspondence does not mention pain in his shoulders. 

Various witness statements received in October 1995 report that the Veteran reported shoulder complaints since his separation from service.  

The Veteran was afforded a VA orthopedic examination in June 1996.  He reported that he had eight years of training performing parachute jumps.  He reported that he never sought treatment for a shoulder condition in service.  On examination, he denied pain in his shoulders.  No joint pathology was found in his shoulders. 

Additional correspondence from Dr. R. A. dated in October 1997 noted the Veteran was treated for pain in his back, hips, shoulders, legs, knees, ankles, and heels.  Prior diagnoses pertaining to his back, knees, ankles, and feet were noted; however, the October 1997 correspondence did not reference any diagnosis pertaining to his shoulders.  Dr. R. A. stated that based on review of the Veteran's military history, having been on the sky diving team and suffering recurrent trauma to his legs, feet, ankles, knees, hips and back, one has to assume that this is the cause of his physical problems.  He opined that the problems the Veteran experienced were associated with recurrent trauma to the musculoskeletal system sustained from sky diving.  Dr. R. A. again failed to identify where there was a diagnosed shoulder disability.


In February 2001, Dr. R. A. again noted that the Veteran had been treated for several conditions, including pain in his back, hips, legs, knees, ankles, heels, feet, and shoulder.  No shoulder diagnosis was given.  Dr. R. A. opined that the Veteran's musculoskeletal problems were the result of increased impact loading by parachute jumping from a plane while in service.  

In August 2001, VA treatment records show the Veteran complained of continuous neck pain which radiates to both shoulders.  An April 2004 VA examination noted the Veteran was having problems with his left shoulder, but a left shoulder disability was not subject to examination at that time.  

The first reported diagnosis of a left shoulder disability was on an October 2005 x-ray which showed degenerative changes to the acromioclavicular (AC) joint of the left shoulder.  A December 2005 MRI of the left shoulder showed supraspinatus tendonopathy with no evidence of tear, secondary to impingement.  

VA treatment records from January 2006 through January 2013 show the Veteran continued treatment for bilateral shoulder pain. 

In March 2006, the Veteran underwent an orthopedic consultation.  He reported a history of bilateral shoulder pain, but denied significant trauma.  Right bicipital tendonitis and left rotator cuff tendonitis and adhesive capsulitis were diagnosed.  A March 2006 occupational therapy record notes that the Veteran believed his left shoulder disability resulted from parachuting from airplanes while in the Army Airborne.  

On October 2010 VA examination, the Veteran reported that his shoulder disabilities were related to his service while he was a parachutist from 1985 to 1992.  He claimed that he performed at least 30 jumps during that period of time, but denied specific trauma or injury to his shoulders.  He acknowledged onset of pain in his left shoulder beginning in 1992 and in his right shoulder beginning in 1993.  He stated that there were no permanent records of treatment for his shoulder and that he self-treated.  Impingement syndrome of both shoulders, worse on the left than the right, and acromioclavicular joint arthritis of the left shoulder were diagnosed.  The examiner opined that the Veteran's shoulder disabilities are less likely than not related to his activities as a parachutist.  In support of the opinion, the examiner concluded that there was no evidence of any documented treatment of his shoulder conditions from the time of his discharge until recently at the VA clinic.

An addendum opinion to the October 2010 VA examination was provided in April 2012.  With regard to the left shoulder, the examiner opined that the Veteran's left shoulder disabilities were less likely than not incurred in or caused by service.  The examiner noted that based on his clinical medical knowledge, a review of the medical records, and the lapse of time between service discharge and the documented onset of his present condition, that a left shoulder disability was not related to the Veteran's active duty service.  With regard to the right shoulder, the examiner opined that a right shoulder disability was not incurred in or caused by service.  The examiner noted that based on review of the medical records, his clinical knowledge, and the lapse of time between his discharge from service and the onset of the documented complaints involving his right shoulder, a right shoulder disability was not related to his active duty service.  Specifically, the examiner referred to the June 1996 examination which showed no shoulder problems.  

The Veteran was afforded another VA examination in July 2013.  On examination, bilateral impingement syndrome of both shoulders and degenerative arthritis of the left shoulder were diagnosed.  The Veteran reported that he injured both of his shoulders during jumps as a paratrooper with more than 45 jumps.  He stated that he was treated in the field with Motrin, but was not treated at sick bay while in service.  He reported that he had been experiencing recurrent bilateral shoulder pain since service.  He noted that his pain was aggravated by lifting more than 10 pounds.  Over the years, treatment included injections in his left shoulder and physical therapy.  The examiner noted that a review of the record showed that there was no documentation of treatment for a shoulder condition in the service treatment records and that the Veteran started receiving care for his shoulder condition in 2005.  The examiner opined that the Veteran's shoulder disabilities were less likely than not incurred in or caused by his service.  As rationale, the examiner again noted that there was no documentation of treatment for a shoulder condition during active duty, nor was there documentation of treatment for a shoulder condition prior to 2005.  

In August 2013, the examiner provided an addendum to the July 2013 opinion.  The examiner opined after reviewing the Veteran's claims file, to include service records and post-service records, including VA treatment records and the October 1997 and February 2001 private medical opinions of Dr. R. A., along with the lay statements of the Veteran, that the Veteran's present bilateral shoulder condition to include bilateral impingement syndrome with degenerative arthritis of the left shoulder is less likely than not a service connected condition.  The examiner concluded that there is no evidence that the Veteran suffered from a shoulder condition during his military service as demonstrated by the absence of any complaints related to either shoulder in the military records and as evidenced by the orthopedic examination conducted in November 1992 that reported no abnormalities related to either shoulder.  Furthermore, the examiner noted the 1995 letter from Dr. R. A. failed to identify any diagnosis pertaining to the shoulders among a list of various other orthopedic complaints he had identified during the examination of the Veteran.  

Because none of the medical opinions provided specifically addressed the effect of the Veteran's service as a parachutist on his current disability, the Board sought an additional medical opinion.  In January 2014, a medical opinion from an orthopedic surgeon was provided.  The orthopedist noted that he reviewed the Veteran's claims filed and a scientific journal relating to military parachuting injuries.  After reviewing the evidence, he opined that the precise etiology of rotator cuff tendonopathy is unclear, but most often is thought to be attritional in nature rather than the consequence of a discrete traumatic event.  In this sense, impingement syndrome is an associated diagnosis, without a separate etiology per se.  Relying on the journal article, he noted that the article described the types and frequency of shoulder injuries in the military population, but did not address the specific question of delayed presentation of shoulder problems.  The examiner opined that it is impossible to completely eliminate the possibility that there was some structural damage to the rotator cuff resulting from military service that was asymptomatic during service, but later manifested as rotator cuff tendonopathy; however, there is no scientific data that would support such a conclusion with sufficient certainty to meet the 50 percent probability standard.  

The examiner continued that rotator cuff tendonopathy is very common in the general population in the Veteran's age group.  Natural history studies have identified rotator cuffs tears in a large percentage of asymptomatic individuals later in life, suggesting that rotator cuff degeneration is a common consequence of aging.  Therefore, no clear connection can be drawn between a history of an activity at one point in time and rotator cuff problems much later in life.  The same reasoning applies to the Veteran's diagnosis of degenerative arthritis of the AC joint.  Often there is no specific history of trauma, in which case etiology cannot be reliably assigned.  Conversely, this type of degeneration can be seen years after a traumatic injury to the AC joint (e.g., a separated shoulder), but such an injury would almost always be painful enough for the patient to seek medical treatment, and there is no record of such reported injury during the Veteran's military service.  

As detailed, a chronic shoulder disability, of either the right or left shoulder, was not diagnosed in service.  While the Veteran reported that he has had continuous shoulder pain since service, his assertions are inconsistent with recorded evidence.  Where contemporaneous records would be expected to provide support for the Veteran's accounts (i.e., noting shoulder pain on physical examination), they do not.  For example, on November 1992 general medical examination, only two months following separation from service, the Veteran did not report any shoulder complaints.  Moreover, shoulder pain was not noted until October 1997.  However, even though shoulder pain was noted in 1997, treatment was not sought until October 2005 when left shoulder degenerative arthritis, tendonopathy, and impingement syndrome were diagnosed.  Likewise, it was not until March 2006 that right bicipital tendonitis was diagnosed.  Notably, the lengthy time interval between the Veteran's service and the initial post-service notation of the disabilities for which service connection is sought is, of itself, a fact weighing against a finding of chronicity, and thus, weighing against a finding of service connection.  The lack of treatment during that interval (between 1992 and 2005), especially when treatment for other medical conditions was reported, weighs against the credibility of accounts of ongoing disabling symptoms since service.  Accordingly, service connection for a shoulder disability, of either the left or right shoulder, on the basis that such disability became manifest in service, and persisted, is not warranted.  38 C.F.R. § 3.303(b).  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Additionally, inasmuch as there is no evidence that arthritis of the left shoulder was manifested in the first year following the Veteran's separation from active duty, service connection for such on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

The Board further finds that the preponderance of the evidence is against a finding that the Veteran's shoulder disabilities are otherwise related to his service.  While Dr. R. A. has attributed all the Veteran's musculoskeletal complaints to his service as a parachutist, at the time of these opinions, the Veteran did not have a diagnosed shoulder disability.  Therefore, these opinions are not relevant to the present disabilities and are therefore afforded little to no probative weight in the current appeal.  

The only medical evidence that adequately and directly addresses the matter of a nexus between the Veteran's current shoulder disabilities and his service is the January 2014 advisory medical opinion indicating that the Veteran's shoulder complaints are unrelated to his service.  The physician noted the history of the claimed and diagnosed disabilities and explained the rationale for the opinion.  The examiner noted that there was no medical evidence that would support a finding, to the necessary 50 percent probability standard, that the Veteran's shoulder disabilities were etiologically related to his service as a parachutist.  The examiner noted the pathology shown by the Veteran's disabilities is attritional in nature as opposed to being a result of a traumatic injury.  Additionally, the examiner noted that the Veteran's disabilities are very common amongst people of his age, and the degeneration shown is a common consequence of aging.  The examiner did note that while the pathology shown in the AC joint could have been caused by traumatic injury, such injury would be painful and require medical treatment.  No such treatment is identified in the record.  Therefore, the examiner could not opine that the Veteran's shoulder disabilities were related to his service.  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds the January 2014 advisory medical opinion to be persuasive.  The Board accepts the VHA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board has considered the Veteran's lay statements regarding the etiology of his shoulder disabilities.  However, in the absence of credible evidence of continuity of symptoms, the Veteran's own assertions that there is a nexus between his current shoulder disabilities and his service as a parachutist are not competent evidence.  The etiology of an insidious process such as arthritis, tendonopathy, or a rotator cuff tear is a matter beyond the capability of lay observation, but is a complex medical question that requires specific medical knowledge/training (and diagnostic studies).  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In this case, while the Veteran may sincerely believe his shoulder disabilities are the result of his service as a parachutists, the medical evidence of record has found to the contrary.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for either a left or right shoulder disability.  Accordingly, the benefit-of-the-doubt rule does not apply; the appeal in this matter must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.

CONTINUED ON NEXT PAGE...


ORDER

Service connection for a left shoulder disability is denied.

Service connection for a right shoulder disability is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


